DETAILED ACTION
	This action is made in response to the request for continued examination filed on May 6, 2022. This action is indicated as allowable.
	Claims 1-22 are pending. Claims 1, 19, and 20 have been amended. Claims 1, 19, and 20 are independent claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 19, and 20, when considered as a whole, are allowable over the prior art of record found during the time of examination.
During the time of examination, the following prior art references were found to be the closest art of record: Talamonti et al. (USPPN: 2018/0286242; hereinafter Talamonti), Kim et al. (USPPN: 2018/0297586; hereinafter Kim), Yasuda et al. (USPPN: 2018/0217717; hereinafter Yasuda) and Mason et al. (USPPN: 2016/0350609; hereinafter Mason).
Talamonti teaches a field of safe travel being displayed to an occupant and the field of safe travel can include determining a lane change maneuver. Talamonti further teaches determining a vehicle trajectory utilizing various sensors and predicts future trajectories of the vehicle to avoid collisions and updates a display for occupants including an updated field of safe travel. 
Kim teaches apparatus and method for controlling autonomous driving of a vehicle wherein the stress state of a driver using biometric information of the driver is monitored and the apparatus/method calculates an allowable maneuver based on preset reference values. Kim further teaches providing an output based on the maneuver exceeding the allowable jerk of the driver.
Yasuda teaches a predictive vehicular human-machine interface in which a vehicular transition event may be detecting using various sensor data and a predictive vehicle-user input response is produced.
Mason teaches a system and method for customizing content for a user such that content is presented to a user based on information related to a condition of the user.
However, the prior art references fail to teach, either alone, or in combination “measuring, using one or more biometric sensors, passenger comfort level of a passenger riding in a vehicle; determining, using one or more processors of the vehicle operating in a real-world environment, a trajectory of the vehicle in the real-world environment; obtaining, using one or more sensors of the vehicle, sensor data representing an object in the real-world environment; predicting, using the one or more processors, a maneuver of the vehicle to avoid a collision with the object based on the sensor data and the trajectory of the vehicle; determining that the passenger comfort level will decrease by performing the maneuver; generating, using the one or more processors, a graphical user interface comprising representations of the vehicle, the object, and a graphic, text, or a symbol alerting a passenger riding in the vehicle of the predicted maneuver, wherein a size or presence of at least one of the representations is based on the passenger comfort level that was measured by at least one of the one or more sensors of the vehicle and the determination that the passenger comfort level will decrease by performing the maneuver; and transmitting, to a display device in the vehicle, the graphical user interface”.
The dependent claims further add limitations to the allowable subject matter of their corresponding independent claim; thus, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STELLA HIGGS/           Primary Examiner, Art Unit 2179                                                                                                                                                                                             21